 In the Matter of HYATT BEARINGS DIVISION, GENERAL MOTORS COR-PORATIONandHY ATT EMPLOYEES ASSOCIATION, INC.Case No. R-1336Election Ordered:run-off.SUPPLEMENTAL DECISIONSECOND DIRECTION OF ELECTIONANDORDERNovember 10, 1939On August 10, 1939, the National Labor Relations Board, hereincalled the Board. issued a Decision and Direction of Election' in theabove-entitled proceedings.Pursuant to the Direction of Election,an election by secret ballot was conducted on August 23, 1939, underthe direction and supervision of the Regional Director for the SecondRegion, New York City. On August 29, 1939, the said RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board. Rules and Regulations-Series 2, issued and dulyserved upon the parties an Election Report on the election.Naobjections to the conduct of the ballot or to the Election Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligibleto Vote_____________________________1, 230Total Number of Ballots Cast______________________________1,164Total Number of Votes Counted____________________________1,156Total Number of Votes for Hyatt Employees Association, Inc__539TotalNumber of Votes for International Association ofMachinists, Lodge 340, A. F. of L__________________________509Total Number of Votes for Neither__________________________108Total Number of Blank Votes_____________________________4Total Number of Void Ballots______________________________4Total Number of Challenged Ballots_______________________0The Election Report reveals that neither the Hyatt EmployeesAssociation, Inc., nor the International Association of Machinists,114 N. L.R. B. 441.17 N. L. R. B., No. 37.466 HYATT BEARINGS DIVISION, GENERAL MOTORS CORP.467Lodge 340, received a majority of the votes cast.A majority of theemployees in the appropriate unit have, nonetheless, indicated a,desire to bargain collectively with the Company.The Hyatt Em-ployees Association, Inc., which received the greater number of votesvalidly cast in the election, has requested the holdingof a run-offelection.We find that the question concerning representation whichhas arisen can best be resolved by the holding of a run-off electioninwhich the employees in the appropriate unit will be given theopportunity to decide whether or not they desire to be represented byHyatt Employees Association, Inc., for the purposes of collectivebargaining.On September 13, 1939, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organ-izations, advised' the Board that after the conduct of the" election ithad'commenced organizational activities among the employees of theCompany.As a result of these activities, International Union,United Automobile Workers of America "believes thatit representsa majority of the employees involved and desires to participate inany election which may be held." Since the International Union,United Automobile Workers of America, did not seek a place onthe ballot in the original election, we cannot accede to its petitionfor a place on the ballot in the run-off election, which is merely acontinuation of the original proceeding.We will, accordingly, denyits request to participate in the run-off election.IT IS HEREBY ORDEREDthat the petition of International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations, for the right to participate in the run-offelection among the hourly paid employees of the Company, includingapprentices, be, and the same hereby is, denied.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargain-ing with Hyatt Bearings Division, General Motors Corporation,Harrison, New Jersey, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter as 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agent of the National Labor Relations Board, among all hourlypaid employees of Hyatt Bearings Division, General Motors Cor-poration,Harrison, New Jersey, including apprentices, who wereeligible to vote in the election of August 23, 1939, excluding thosewho have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Hyatt EmployeesAssociation, Inc., for the purposes of collective bargaining.Mn. WILLIAM M. LEISERSON,dissenting :For reasons stated in my dissenting opinion inMatter of Coos BayLumber Company,2 Iwould not order a run-off election.SAME TITLE]AMENDMENT TO SECOND DIRECTION OF ELECTIONNovember 21, 1939On November 10, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision, Second DirectionofElection and Order in the above-entitled proceeding, the elec-tion so directed to be held as early as possible but not later than30 days therefrom under the direction and supervision of the Re-gionalDirector for the Second Region (New York City). TheRegional Director having requested that said election be postponed,the Board hereby amends the Second Direction of Election by strik-ing therefrom the words "as early as possible but not later than thirty(30) days from the date of this Direction" and substituting thereforthe words "at such time as the Board may in the future direct."MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Amendment to Second Direction of Election.2 16 N.L. R. B. 476.17 N. L.R. B., No. 37a.